Citation Nr: 1509236	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously remanded by the Board in March 2014 for additional development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed lumbar spine disability is etiologically related to a disease, injury, or event in service.

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Analysis

As noted above, the Board most recently remanded this claim in March 2014 for further development, specifically to obtain updated VA treatment records, provide the Veteran with an opportunity to identify any outstanding relevant medical records (to include private chiropractic records) with proper authorizations and obtain an addendum VA opinion.  The VA treatment records were associated with the claims file, the Veteran was provided a March 2014 notification letter which afforded the Veteran an opportunity to identify any relevant outstanding medical records and a VA independent medical opinion was provided in May 2014.  The claim was readjudicated in a December 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A December 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in the December 2014 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran identified private treatment records in his 2011 VA examination.  As instructed by the March 2014 remand, a letter was sent to the Veteran requesting that he identify any private treatment records to be obtained.  The Veteran did not respond to this letter, nor did he submit any releases for the identified private treatment records.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

A VA examination was provided in November 2013 and a VA medical opinion was provided in May 2014.  The 2014 medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinion provided.  Based on the foregoing, the examiner concluded that the Veteran's lumbar spine disability was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Service connection

The Veteran asserts entitlement to service connection for a low back condition.  Specifically, he asserts his condition onset during service and has continued since. See e.g., VA Form 646 dated February 28, 2012.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of lumbago.  See December 2011 VA examination.  

The Veteran's service treatment records (STRs) reflect the Veteran had a low back strain while in service.  The injury occurred while bending over and twisting at work.  The Veteran complained of low back pain which radiated into his legs.  The Veteran complained of a sharp pain and reported a history of minor pulled back muscles.  See July 15, 1996 STR.  As such, the Veteran's STRs support an in service injury and the remaining question is whether a there is a link between the Veteran's current condition and service.   

Although the STRs document complaints and a diagnosis of a low back strain, they are absent a diagnosis of any chronic back condition.  Notably, the Veteran was found to have a normal spine and other muskoskeletal areas upon exit examination in April 1997.  The Veteran denied recurrent back pain on the associated report of medical history and endorsed cramps to his legs.  The Veteran explained he had occasional non-recurring cramps to the thighs and he never sought treatment.  

VA treatment records from December 2011 through May 2013 reflect complaints of low back pain and a diagnosis of low back pain.  Chiropractic notes indicate an assessment of lower back pain with disc bulges and stenosis and associated segmental dysfunction and an August 2012 MRI.   Primary care notes document a chronic recurrent lumbosacral strain.   The Veteran received chiropractic treatment, physical therapy and medication for the condition.  

The Veteran was afforded a VA spine examination in December 2011.  The diagnosis was lumbago as diagnosed in 1996.  The VA examiner provided a negative nexus opinion between the Veteran's condition and service.  He reasoned that the STR indicated a single incident of back strain approximately one year before leaving military service and the separation physical examination was negative, except one statement of having occasional cramps to the thighs, as noted above.  She observed that the Veteran's duty requirements required heavy lifting/pushing/pulling and strenuous labor activities and he was awarded for a rapid recognition and replacement of a breaking system on an aircraft.  With this type of intensive repetitive laborious activities on duty during his military service time it is at least likely as not recognized as a possible residual injury.  The reported cramps to the thighs could have been referred from the lumbar region of L3-4 dermatome pattern.  However, the Veteran claimed non-recurring on his separation physical examination.  Current radiographs were negative.  The Veteran reported having an MRI done by chiropractor, but the records were not available to the provider.  It was also likely as not that this type of lifting injury could have occurred following active duty service.  X-rays were negative and did not document arthritis. 

The Veteran was afforded a VA independent medical examiner review in May 2014.  The medical examiner provided a negative nexus opinion between the Veteran's low back condition and military service finding that it was "LESS LIKELY THAN NOT" likely than not that his claimed back condition was "caused by, nexus to or aggravated by his time in military service."  It was opined that it was at least as likely as not that the Veteran's in-service low back condition was an acute and transient event while in-service.  Further, it was at least as likely as not that the excessive weight gain, of at least 126 pounds since leaving the military was a major risk factor attributing to his current diagnosis of lumbago.  The examiner stated a comprehensive medical review of the clinical files, treatment records and current medical literature stood at the foundation for the opinion.  

The examiner's analysis included a discussion of the STRs.  The April 1997 separation examination was silent for a lumbar spine condition.  The report of medical history stated that the Veteran was in good health, taking no medication and had no history of alcohol and/or drug dependence.  The Veteran also stated that there were occasional cramps to the thighs (1994: thigh laceration and contusion from a ladder injury on ship) but not recurrence.  Therefore, the examiner concluded that it was as least as likely as not that the Veteran' claimed low back condition resolved in-service.  Thus a single, acute and transient event that was less likely than not related to his claimed low back condition.  

The VA examiner noted the Veteran's in service injury which occurred while bending over and twisting at work, as discussed above.  The pain was sharp and there was moderate tenderness over L4-5.  Specifically, there was mild tenderness involving the left side.  The Veteran could stand on heels and toes well.  At that time, the Veteran also stated that there was a past medical history of "minor pulled back muscles in the past."  The active duty medical records were silent for the need for follow up care following conservative treatment with medication, Tylenol and Motrin, back exercises, ice and rest for 2 days.  The VA examiner noted that was a silence in the medical records, over a period of four years, of recurrent problems.  Therefore, it was as least as likely as not that the Veteran's in-service low back condition was acute, transient and resolved.  

The examiner opined she was in full agreement with the VA examiner from December 2011 who opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The Veteran's current weight was 307.4 pounds with a BMI of 42.  This BMI was characterized within the spectrum of supra-morbidly obese.  Collectively the clinical, objective findings indicated that it was as least as likely as not that the Veteran's claimed lumbar spine condition was aggravated by, caused by and proximately due to his weight gain that exasperated his normal aging process.  As the active duty medical records indicated, the Veteran entered the military at 184 pounds and separated at 220 pounds.  Therefore, it was at least as likely as not that the excessive weight gains of at least 126 pounds were a major risk factor attributing to his current diagnosis of lumbago.  Medical literature to support this contention was provided.

The medical examiner noted the VA chiropractic nursing notes and the diagnosis of chronic lower back pain with disc bulges and stenosis as associated with segmental dysfunction.  An August 2012 MRI was noted to illustrate stenosis, facet arthrosis, with a prominent concentric disc bulge at L4/5 and L5/S1 concentric disc bulge with bilateral foraminal encroachment.  However, the medical examiner noted the VA treating medical professional did not speculate on the cause and/or etiology of the low back condition but did speculate on the issue of weight gain and low back pain.  

The Board affords the May 2014 independent medical examiner's negative nexus opinion, supported by a well detailed rationale including medical literature and medical knowledge great probative weight.  While the examiner statements that it was at least as likely as not that the Veteran's inservice low back complaints were acute and transient and that it was at least as likely as not that the Veteran's back condition resolved in service suggest a possible relationship with service, it is clear from a reading of the examiner's opinion that she felt that the Veteran's current back problems are not etiologically related to his in-service injury.  Despite acknowledging that the Veteran's duties during service required heavy lifting/pushing/pulling strenuous labor, the examiner emphatically opined that the Veteran's current back disability was LESS LIKELY THAN NOT related to his in-service complaints going so far as to use all capital letters when rendering his opinion.  Further, the examiner gave a detailed rationale for her negative opinion citing to the Veteran's significant weight gain following service, the apparent acute nature of his in-service back complaints, and lack of follow care required after the Veteran's in-service back treatment.  The examiner noted that she was in "full agreement" with the prior VA examination who opined that the Veteran's back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."   

Further, the Board finds it highly pertinent that there is no contradictory medical opinion of record.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

The Veteran is competent to report symptoms such as back pain both during and following service.  However, to the extent that he is attempting to establish an etiological link between his in-service injury and complaints and his currently diagnosed lumbar spine disability, he is not competent to attest to the etiology of his medical condition, as such requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his lumbar spine disability are afforded little probative weight.  

Further, to the extent that the Veteran contends that his current condition has persisted since service, the Board notes that the Veteran's service treatment records do not include a diagnosis of any chronic back condition.  Furthermore, a physical examination of the Veteran's spine and musculoskeletal structure was reported as "normal" at separation.  This weighs against a finding of a link between the Veteran's current condition and service.  The VA medical examiner found no support for the Veteran's allegation of nexus.  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a lumbar spine disability must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


